EXHIBIT MFB CORP. AND SUBSIDIARIES Consolidated Condensed Balance Sheets (In thousands) June 30, September 30, 2008 2007 (Unaudited) Assets Cash $ 2,521 $ 7,546 Interest-bearing demand deposits 14,067 15,924 Cash and cash equivalents 16,588 23,470 Investment securities available for sale 26,342 33,409 Loans held for sale - 612 Loans 385,689 407,756 Allowance for loan losses (4,874 ) (5,298 ) Net loans 380,815 402,458 Premises and equipment 19,127 18,506 Federal Home Loan Bank of Indianapolis stock, at cost 7,717 9,718 Cash surrender value of life insurance 10,943 10,565 Mortgage servicing rights, net 2,019 2,253 Other intangible asset 1,625 1,922 Goodwill 1,970 1,970 Other assets 8,999 5,565 Total assets $ 476,145 $ 510,448 Liabilities Deposits Non-interest-bearing $ 28,013 $ 39,043 Interest bearing 300,044 294,760 Total deposits 328,057 333,803 Federal Home Loan Bank advances 94,678 124,258 Other borrowings 5,224 5,540 Other liabilities 5,319 5,790 Total liabilities 433,278 469,391 Commitments and Contingent Liabilities Stockholders' Equity Common stock, 5,000,000 shares authorized; shares issued: 1,689,417 - 6/30/08 and 9/30/07; shares outstanding: 1,392,381 - 6/30/08 and 1,313,671 - 9/30/07 12,593 12,500 Retained earnings - substantially restricted 38,181 37,841 Accumulated other comprehensive loss (703 ) (308 ) Treasury stock: 297,036 common shares - 6/30/08 and 375,746 common shares - 9/30/07, at cost (7,204 ) (8,976 ) Total stockholders' equity 42,867 41,057 Total liabilities and stockholders' equity $ 476,145 $ 510,448 See notes to consolidated condensed financial statements. 1 MFB CORP. AND SUBSIDIARIES Consolidated Condensed Statements of Income (Unaudited) (In thousands) Nine Months Ended June 30 2008 2007 Interest Income Loans receivable, including fees $ 19,373 $ 19,463 Securities - taxable 1,344 2,043 Other interest-earning assets 372 255 Total interest income 21,089 21,761 Interest Expense Deposits 7,288 7,662 Securities sold under agreements to repurchase 9 - FHLB advances and other borrowings 4,311 4,266 Total interest expense 11,608 11,928 Net Interest Income 9,481 9,833 Provision for losses on loans 40 (1,654 ) Net Interest Income After Provision for Loan Losses 9,441 11,487 Other Income Service charges on deposit accounts 2,347 2,417 Trust and brokerage fee income 1,460 414 Insurance commissions 32 21 Net realized gains from sales of loans 389 239 Mortgage servicing asset (impairment) (238 ) 9 Net gain (loss) on securities available for sale (890 ) 393 Earnings on life insurance 336 - Other income 538 969 Total other income 3,974 4,462 Other Expenses Salaries and employee benefits 6,748 6,151 Occupancy and equipment expenses 2,300 2,342 Professional and consulting fees 627 612 Data processing expense 534 625 Other expenses 2,391 2,495 Total other expenses 12,600 12,225 Income Before Income Tax 815 3,724 Income tax expense (benefit) (141 ) 949 Net Income $ 956 $ 2,775 Basic earnings per share $ 0.70 $ 2.10 Diluted earnings per share $ 0.69 $ 2.03 Dividends per share $ 0.495 $ 0.495 See notes to consolidated condensed financial statements. 2 MFB CORP. AND SUBSIDIARIES Consolidated Condensed Statement of Stockholders' Equity (Unaudited) Nine Months Ended June 30, 2008 2007 Balance at beginning of period $ 41,057 $ 38,939 Stock based compensation expense 23 28 Purchase of treasury stock (35 ) (575 ) Stock option exercise - issuance of treasury stock 1,975 163 Tax benefit related to employee stock plan 62 37 Cash dividends declared (776 ) (653 ) Comprehensive income: Net income 956 2,775 Other comprehensive income, net of tax (395 ) 277 Total comprehensive income 561 3,052 Balance at end of period $ 42,867 $ 40,991 See notes to consolidated condensed financial statements. 3 MFB CORP. AND SUBSIDIARIES Consolidated Condensed Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2008 2007 Operating Activities Net income $ 956 2775 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization, net of accretion 930 1,014 Provision for loan losses 40 (1,654 ) Net realized gains from sales of loans (389 ) (239 ) Other-than-temporary impairments on available for sale securities 1,042 Amortization of mortgage servicing rights 177 237 Amortization of intangible assets and purchase adjustments 403 291 Origination of loans held for sale (21,691 ) (8,910 ) Expense of mortgage servicing rights 295 - Proceeds from sales of loans held for sale 22,692 10,632 Stock based compensation expense 23 28 Net change in: Accrued interest receivable 170 15 Other assets (3,621 ) 90 Accrued expenses and other liabilities 899 381 Cash value of life insurance (378 ) (203 ) Net cash provided by operating activities 1,548 4,457 Cash flows from investing activities Net change in loans receivable 21,265 (20,603 ) Stock repurchase by FHLB 2,001 446 Proceeds from maturities and paydowns available for sale securities 5,427 17,312 Purchase of premises and equipment, net (1,551 ) (290 ) Purchase of life insurance - (37 ) Net cash provided by (used in) investing activities 27,142 (3,172 ) Cash flows from financing activities Purchase of treasury stock (35 ) (575 ) Net change in deposits (6,903 ) (7,138 ) Proceeds from FHLB borrowings 34,832 102,755 Repayment of FHLB borrowings (64,412 ) (88,851 ) Repayment of other borrowings (316 ) - Proceeds from exercise of stock options, including tax benefit 2,038 200 Cash dividends paid (776 ) (653 ) Net cash provided by (used in) financing activities (35,572 ) 5,738 Net Change in Cash and Cash Equivalents (6,882 ) 7,023 Cash and Cash Equivalents, Beginning of Year 23,470 16,289 Cash and Cash Equivalents, End of Year $ 16,588 $ 23,312 Additional Cash Flows Information Interest paid $ 11,926 $ 12,090 Income tax paid 489 1,132 Transfers from loans to foreclosed real estate 207 1,113 See notes to consolidated condensed financial statements. 4 NOTE 1 - BASIS OF PRESENTATION AND ACCOUNTING POLICIES Basis of Presentation: The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for interim financial statements and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America for a complete presentation of the financialstatements.In the opinion of management, the consolidated financial statements contain all normal recurring adjustments necessary to present fairly the consolidated balance sheets of MFB Corp. and its subsidiary MFB Financial as of June 30, 2008 and September 30, 2007, and the consolidated statements of income, the condensed consolidated statements of changes in stockholders’ equity and the consolidated statements of cash flows for the nine months ended June 30, 2008 and 2007.All significant intercompany transactions and balances are eliminated in consolidation. Reclassifications: Certain items in the prior consolidated financial statements are reclassified to conform with the current presentation. NOTE 2 -EARNINGS PER SHARE Earnings per share were computed as follows: (Dollars and weighted average shares in thousands except per share data) Nine Months Ended Ended June 30, 2008 2007 Income Weighted- Average Shares Per-Share Amount Income Weighted- Average Shares Per-Share Amount (000's) (000's) (000's) Basic Earnings Per Share Income available to common shareholders $ 956 1,363 $ 0.70 $ 2,775 1,319 $ 2.10 Effect of Dilutive securities Stock options 23 50 Diluted Earnings Per Share Income available to common stockholders and assumedconversions $ 956 1,386 $ 0.69 $ 2,775 1,369 $ 2.03 5
